Opinión concurrente emitida por la
Juez Asociada Señora Naveira de Rodón.
Estamos conformes en el resultado y la parte III (1) de la opinión mayoritaria en cuanto declara inconstitucional la úl-*700tima oración del Art. 41.090(1) del Código de Seguros, 26 L.P.R.A. sec. 4109(1). Sin embargo, entendemos que el re-ferido artículo viola el debido proceso de ley procesal. (2)
I
El debido proceso de ley, en su modalidad de garantizar una vista adecuada, dispone de la controversia ante nos. Como *701en todo caso de debido proceso de ley procesal debemos enfren-tarnos a dos interrogantes: (1) ¿Existe un interés de libertad o de propiedad que sea menoscabado por la acción impug-nada?; (2) si alguno de esos intereses es menoscabado, ¿cuál procedimiento es el debido? Román v. Trib. Exam, de Médicos, 116 D.P.R. 71 (1985); Cleveland Bd. of Ed. v. Loudermill, 470 U.S. 532 (1985); Logan v. Zimmerman Brush Co., 455 U.S. 422, 428-435 (1982); Board of Regents v. Roth, 408 U.S. 564 (1972).
H emos resuelto que el derecho a llevar una demanda de daños y perjuicios, acción reconocida por la Asamblea Legis-lativa, es una forma de propiedad, —véanse Vda. de Delgado v. Boston Ins. Co., 101 D.P.R. 598 (1973); Publio Díaz v. E.L.A., 106 D.P.R. 854, 871-872 (1978)— y por lo tanto, está protegida por el debido proceso de ley. Art. II, Sec. VII, Const. E.L.A., L.P.R.A., Vol. 1. Véanse: Logan v. Zimmerman Brush Co., supra, pág. 428 esc. 4; Martínez v. California, 444 U.S. 277, 281-282 (1980); Mullane v. Central Hanover Tr. Co., 339 U.S. 306 (1950).
HH HH
El debido proceso de ley le garantiza a una parte agra-viada una oportunidad de presentar su caso y que los méritos del mismo sean justamente adjudicados. Las garantías de no-tificación y audiencia adecuada dependerán de la naturaleza del caso y los intereses en competencia. Román v. Trib. Exam, de Médicos, supra; Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716, 729 y ss. (1982); Logan v. Zimmerman Brush Co., supra, pág. 433; Boddie v. Connecticut, supra, pág. 378; Mullane v. Central Hanover Bank, supra, pág. 313. (3)
*702Para analizar la naturaleza de las garantías requeridas debemos examinar la importancia del interés privado prote-gido y la duración o finalidad de la privación, la posibilidad de error en la acción del Gobierno y la magnitud de los inte-reses del Gobierno que se adelantan con dicha acción. Román v. Trib. Exam, de Médicos, supra; Vélez Ramírez v. Romero Barceló, supra; Cleveland Bd. of Ed. v. Loudermill, supra; Logan v. Zimmerman Brush Co., supra, pág. 434.
(a) La importancia para los ciudadanos de poder recla-mar una compensación razonable por los daños que éstos pue-dan sufrir como consecuencia de acciones negligentes, inde-pendientemente del actor que genere esos daños, es incuestio-nable. No necesitamos abundar sobre este criterio. En estos casos la privación del derecho de propiedad, por operación de la ley impugnada, es definitiva, pues los demandantes por no conocer el daño antes del término fatal se ven privados de todo tipo de remedio.
(b) La posibilidad de error es muy grande. Fijar en dos años el término máximo para presentar una acción por im-pericia médica, sin importar desde cuándo la parte agraviada conoce el daño, permite que el 55 °/o de los ciudadanos que su-fren ese tipo de daño se queden sin remedio. Opinión del Tribunal, ante. (4) A diferencia de otras acciones, en los casos de impericia médica existe un esquema legislativo de limitación doble en cuanto al término para presentar esas causas de ac-ción. Hay un término de prescripción que se combina arbi-trariamente con el término absoluto de dos años. Ese esquema crea un riesgo muy grande para la ciudadanía en general. El *703término absoluto, al constituir una segunda limitación, es el que crea ese riesgo.
(c) Los intereses gubernamentales son importantes, pero en este caso ceden a los intereses antes discutidos. Reconoce-mos que el Estado tiene un interés muy importante en esta-blecer períodos limitativos para presentar las acciones judi-ciales. Colón Prieto v. Géigel, 115 D.P.R. 232 (1984). En este caso, ese interés se protege debidamente con el término de prescripción de un año. El Gobierno también tiene gran inte-rés en que todos los médicos y hospitales estén asegurados contra este tipo de acción, Opinión del Tribunal, ante. El otro interés adelantado también es importante, pues, es meritorio “reducir” y “limitar el costo de seguros de responsabilidad para profesionales en el cuido de la salud”. (5) Sin embargo, ese propósito no puede afectar arbitrariamente la presenta-ción de estas demandas.
Esto nos lleva a concluir que los demandantes tienen de-recho a reclamar por los daños alegados, siempre que sea den-tro del término prescriptivo de un año luego de conocer el daño —Colón Prieto v. Géigel, supra, pág. 246— sin el im-pedimento del término absoluto de dos años. Una decisión contraria llevaría consigo quitarle al 55% de las personas que sufren daños por impericia médica su causa de acción; privación que puede ocurrir antes de que éstos sepan que tie-nen el derecho de llevar esa causa de acción. Ese resultado es insostenible. (6)
*704Como se dijo en Logan v. Zimmerman Brush Co., supra, pág. 487, “ [o] bviously, nothing we have said entitles every civil litigant to a hearing on the merits in every case. The State may erect reasonable procedural requirements for triggering the right to an adjudication, [among them] statutes of limitations . . .”. (7)
Por todo lo anterior estamos conformes con el decreto de inconstitucionalidad del Art. 41.090(1) del Código de Segu-ros, en su última oración, 26 L.P.R.A. see. 4109 (1).
—O—

(1) No podemos suscribir la parte II de la misma. La opinión del tribunal basa su análisis de la igual protección de las leyes en Torres v. Castillo Alicea, 111 D.P.R. 792 (1981), en la medida en que resuelve “que el derecho a llevar una acción civil es un derecho fundamental y cualquier clasificación legislativa que afecte este derecho tendrá que resistir el análi-sis de estricto escrutinio judicial”. Pág. 690. Entendemos que en Castillo Alicea, no se resolvió que existe un derecho constitucional fundamental, por sí solo, de acceso a los tribunales.
El dei’echo constitucional de acceso a los tribunales, como requisito del debido proceso de ley procesal, Boddie v. Connecticut, 401 U.S. 371 (1970), existe como garantía al “ejercicio de un derecho que está independiente-mente protegido contra intervención gubernamental” o cuando se crean des-igualdades que menoscaban un “derecho fundamental”. (Énfasis suplido.) *700Torres v. Castillo Alicea, supra, pág. 802; Boddie, supra. J. Nowak, R. Rotunda y J. Young, Constitutional Law, 2da ed., St. Paul, Minnesota, West Pub. Co., 1983, pág. 681.
En Boddie v. Connecticut, supra, págs. 382-383, el caso principal en la jurisdicción federal sobre acceso a los tribunales se enfatizó: “We do not decide that access for all individuals to the courts is a right that is, in all circumstances, guaranteed by the Due Process Clause of the Fourteenth Amendment so that its exercise may not be placed beyond the reach of any individual, for, as we have already noted, in the case before us this right is the exclusive precondition to the adjustment of a fundamental human relationship. The requirement that these appellants resort to the judicial process is entirely a state-created matter.” (Énfasis nuestro.) En Boddie v. Connecticut, supra, se trataba del derecho de acceso de una clase indigente al tribunal para reclamar su divorcio.
También véase el escolio 5 en Logan v. Zimmerman Brush Co., 465 U.S. 422, 430 (1982). En Logan se declaró inconstitucional, por violar el debido proceso de ley procesal, un esquema legislativo que privaba al reclamante de su causa de acción por despido injustificado debido a su incapacidad fí-sica, cuando el comisionado de una agencia administrativa no celebraba una vista dentro de 120 días. En ese escolio se explica el alcance de la doc-trina de acceso a los tribunales; también se indica que probablemente se podría llegar a igual resultado en el caso a base de esa doctrina, sin embargo, el tribunal resolvió sólo a base de la violación al debido proceso de ley. Se abstuvo de resolver a base de igual protección de las leyes y de ac-ceso al tribunal.
La Opinión del Tribunal, pág. 690, expresa que algunas jurisdicciones estatales han reconocido el derecho de acceso a los tribunales como uno de naturaleza fundamental, y por tanto usan un escrutinio estricto para pro-pósitos de la impugnación de igual protección de las leyes. Se cita a Kenyon v. Hammer, 688 P.2d 961 (Ariz. 1984); Nelson v. Krusen, 678 S.W.2d 918 (Tex. 1984), y Barrio v. San Manuel Div. Hosp., Magma Copper, 692 P.2d 280 (Ariz. 1984). El resultado, en esas jurisdicciones —Texas y Arizona— es inescapable, pues, distinto a Puerto Rico, en la constitución de estos es-tados se reconoce expresamente el derecho de llevar causas de acción por daños y perjuicios. Véanse los casos antes citados.


(2) La referencia a la jurisprudencia federal es sólo para fines compa-rativos. Estamos resolviendo a base del Art. II, Sec. 7 de la Constitución del Estado Libre Asociado de Puerto Rico.


(3) Debemos recordar que el término absoluto de dos años es una limi-tación, aunque sustantiva, a la presentación de la causa de acción. Ese tér-mino no es un elemento de la causa de acción en sí; por lo tanto, corres-ponde el análisis procesal del debido proceso de ley y no el sustantivo. Logan v. Zimmerman Brush Co., supra, pág. 433.


(4) La Regla 11(A)(2) y (B) de Evidencia, 32 L.P.R.A., Ap. IV, fa-culta al tribunal de instancia a tomar conocimiento judicial del Informe Anual 1976-77 de la Administración del Fondo de Compensación al Paciente. Recuérdese que el inciso (D) de esa regla permite tomar conocimiento judicial en la etapa apelativa. Los demandados y el Estado, parte interven-tora, no han derrotado la confiabilidad de ese informe.


(5) Alegadamente lo que causa el aumento en el costo de los seguros es la “multiplicidad de pleitos judiciales donde se reclama indemnización por daños y perjuicios contra médicos y hospitales”. Informe de la Comisión de Hacienda del 25 de abril de 1976 para la Ley Núm. 74 de 30 de mayo de 1976, citado en la Opinión del Tribunal, ante, pág. 682.


(6) No compartimos la interpretación del Juez Asociado Hon. Francisco Rebollo López en cuanto al posible efecto de la opinión del Juez Asociado Hon. Peter Ortiz en su parte III sobre debido proceso de ley. La opinión del Juez Ortiz y la nuestra se expresan sobre el término de prescripción en casos de impericia médica y no tratan sobre otros términos de prescripción *704o de caducidad. Cualquier ataque a otros términos requerirá que las partes que impugnen o defiendan esos términos presenten pruebas sobre los crite-rios del debido proceso de ley procesal discutidos.
Tampoco entendemos que la opinión del Juez Asociado Hon. Peter Ortiz, leída en su totalidad, tiene el alcance señalado por el Juez Asociado Hon. Francisco Rebollo López; cuando exista un derecho fundamental o una clasificación sospechosa se examinará la magnitud de los intereses del Es-tado conforme a la prueba que se presente.


(7)Esta opinión no limita la facultad de la Asamblea Legislativa. Sólo resolvemos que la disposición de ley impugnada, a la luz de la prueba pre-sentada, viola el debido proceso de ley procesal. La Asamblea Legislativa puede establecer otros términos que no lleven consigo una posibilidad de error tan grande como la del término aquí anulado.